[Cite as In re A.B., 2022-Ohio-4805.]


                                        COURT OF APPEALS
                                     MORROW COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
IN THE MATTER OF: A.B.                         :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. William B. Hoffman, J.
                                               :       Hon. Patricia A. Delaney, J.
                                               :
                                               :
                                               :       Case No. 2022CA0012
                                               :
                                               :
                                               :       OPINION




CHARACTER OF PROCEEDING:                           Appeal from the Morrow County Court of
                                                   Common Pleas, Juvenile Division, Case
                                                   No. 2022AN00108


JUDGMENT:                                          Affirmed

DATE OF JUDGMENT ENTRY:                            December 29, 2022

APPEARANCES:

For Morrow County JFS                              For Parents of A.B.

DREAMA K. REESE                                    GERALD M. ROZARIO
619 W. Marion Road                                 35 North Sandusky Street
Mount Gilead, OH 43338                             Delaware, OH 43015


JEFFREY ZEISLER
Guardian Ad Litem
659 Harding Way West
Galion, OH 44833
Morrow County, Case No. 2022CA0012                                                        2


Gwin, P.J.

       {¶1}   Appellant appeals the August 25, 2022 judgment entry of the Morrow

County Court of Common Pleas, Juvenile Division.

                                   Facts & Procedural History

       {¶2}   On August 5, 2022, appellant Morrow County Department of Job and Family

Services filed a complaint of abuse, neglect, and dependency with regards to child A.B.,

who was born on November 23, 2021. The complaint was filed after a report was made

by Nationwide Children’s Hospital alleging the child suffered a non-accidental injury while

in the parents’ care.

       {¶3}   The trial court held a shelter care hearing the same day. The court issued

a judgment entry granting temporary custody to appellant, appointing a guardian ad litem,

setting an adjudicatory hearing for August 25, 2022, and appointing counsel for both

parents.

       {¶4}   Appellant filed a “notice of voluntary dismissal [of complaint] pursuant to

Civil Rule 41(A)(1)(a)” on August 18, 2022. In the memorandum of support attached to

the notice of voluntary dismissal, it states that, after a follow-up visit at Nationwide

Children’s, the doctor reported that there are no additional fractures, and the child’s fall

from the counter “could be a plausible explanation” for the child’s skull fracture.

       {¶5}   The trial court held the adjudicatory hearing on August 25, 2022. According

to the trial court’s judgment entry, counsel for appellant, the child’s caseworker, A.B.’s

parents, and counsel for the parents appeared at the hearing. However, appellant did not

provide this Court with a transcript of the hearing.
Morrow County, Case No. 2022CA0012                                                            3


       {¶6}   The trial court issued a judgment entry on August 25, 2022. In the judgment

entry, the trial court noted that while appellant filed a notice of dismissal pursuant to Civil

Rule 41(A)(1)(a), the memorandum submitted with the notice suggested there might be

another plausible explanation for the reported injuries. The trial court also noted the

injuries appellant alleged in its complaint (fracture to skull, fracture to leg, and fracture to

toe) are very serious for an eight-month-old child.

       {¶7}   The judgment entry states the child’s caseworker testified it would be in the

best interest of the child for the court to transfer custody back to the parents. The trial

court stated in the judgment entry, “from information [the caseworker] received second

hand, two of the fractures may have been birth abnormalities, and the skull fracture might,

without any degree to medical certainty, and without clinical medical evidence provided

today, might have some other explanation.” The trial court also stated the GAL was not

at the hearing, but the court felt the GAL’s input was crucial because of the alleged injuries

to the baby, and because the court wanted to know if the GAL recommended continuing

jurisdiction by the juvenile court.

       {¶8}   The trial court made the following orders in its judgment entry: it is in the

child’s best interest for immediate temporary custody to be granted to the parents, with

limited court-ordered protective supervision by appellant; and the GAL shall prepare a

written report within ten (10) days with recommendations.

       {¶9}   Appellant appeals the August 25, 2022 judgment entry of the Morrow

County Court of Common Pleas, Juvenile Division, and assigns the following as error:

       {¶10} “I. THE TRIAL COURT ERRED UPON ISSUING A JUDGMENT ENTRY

ON AUGUST 25, 2022 SUBSEQUENT TO A NOTICE OF VOLUNTARY DISMISSAL OF
Morrow County, Case No. 2022CA0012                                                        4


THE PENDING ABUSE, NEGLECT, AND/OR DEPENDENCY COMPLAINT AND/OR

ACTION PURSUANT TO CIVIL RULE 41(A)(1)(a), FILED BY MORROW COUNTY

DEPARTMENT OF JOB AND FAMILY SERVICES ON AUGUST 18, 2022, PRIOR TO

THE COMMENCEMENT OF TRIAL, DIVESTING THE JUVENILE COURT OF

JURISDICTION OVER A.B., THE MINOR CHILD HEREIN, AND RENDERING

JUDGMENT ENTRY ON ADJUDICATORY HEARING ISSUED AUGUST 25, 2022, VOID

FOR WANT OF SUBJECT MATTER JURISDICTION.”

                                                I.

       {¶11} Appellant contends the trial court had no jurisdiction to issue the August 25,

2022 judgment entry because appellant voluntarily dismissed the complaint prior to the

adjudicatory hearing and prior to the issuance of the judgment entry. Further, appellant

argues the judgment entry is void because a dismissal without prejudice pursuant to Civil

Rule 41(A)(1)(a) leaves the parties as if no action had been brought at all. Appellant

contends the August 25th judgment entry should be vacated.

       {¶12} Subject-matter jurisdiction refers to the constitutional or statutory power of

a court to adjudicate a particular type of case. Pratts v. Hurley, 102 Ohio St.3d 81, 2004-

Ohio-1980, 806 N.E.2d 992. Subject matter jurisdiction is a condition precedent to the

court’s power to adjudicate and render judgment in a case and “in the absence of subject-

matter jurisdiction in a case a court lacks the authority to do anything but to announce its

lack of jurisdiction and dismiss.” Id.

       {¶13} “Ohio’s juvenile courts are statutory courts, created by the General

Assembly.” In re Z.R., 144 Ohio St.3d 380, 2015-Ohio-3306, 44 N.E.3d 239, citing R.C.

Chapter 2151. The juvenile court has limited jurisdiction because it is a statutory court
Morrow County, Case No. 2022CA0012                                                            5


and therefore, it can exercise only the authority conferred upon it by the General

Assembly. Id., citing State ex rel. Ramey v. Davis, 119 Ohio St. 596, 165 N.E. 298 (1929).

Pursuant to R.C. 2151.23(A)(1), the juvenile court has exclusive jurisdiction concerning

any child who is alleged to be abused, neglected, or dependent. In re Z.R., 144 Ohio

St.3d 380, 2015-Ohio-3306, 44 N.E.3d 239. Therefore, this matter, which was initiated

by a complaint alleging abuse, dependency, and neglect, is within the subject matter

jurisdiction of the juvenile court. In re K.K., --N.E.3d ----, 2022-Ohio-3888.

       {¶14} Appellant alleges the juvenile court lost subject matter jurisdiction when

appellant voluntarily dismissed its complaint pursuant to Civil Rule 41(A)(1)(a).            In

general, when a case has been voluntarily dismissed under Civil Rule 41(A)(1), the trial

court lacks jurisdiction to proceed. State ex rel. Walton v. Williams, 145 Ohio St.3d 469,

2016-Ohio-1054, 50 N.E.3d 520.

       {¶15} However, this Court has specifically held that “Civil Rule 41(A)(1) is not

applicable to a custody proceeding in juvenile court.” In the Matter of Pritt, 5th Dist. Stark

No. 1995CA00147, 1996 WL 132250 (March 4, 1996). The Ninth District also addressed

this issue, and held that Civil Rule 41(A)(1) does not apply to an abuse, neglect, or

dependency case. In the Matter of Jones, 9th Dist. Lorain No. 96CA006393, 1996 WL

724757 (Dec. 4, 1996) (holding Civil Rule 41(A) is not applicable to an abuse, neglect, or

dependency complaint in juvenile court and stating a custody proceeding is not a civil

dispute, but a status case concerning a child, and the rule must provide the courts with

the flexibility to determine what is in the best interest of each child); see also State ex rel.

Heineman v. Stucki, 11th Dist. Geauga No. 2018-G-0178, 2019-Ohio-2665 (after
Morrow County, Case No. 2022CA0012                                                        6


voluntary dismissal of dependency complaint, trial court had jurisdiction to determine

collateral issues, such as what is in the best interest of the child).

       {¶16} In the Pritt opinion, we reasoned that Civil Rule 41(A)(1) “clearly

contemplates a civil action filed by a plaintiff against a named defendant. A permanent

custody proceeding is not styled in this manner.” 5th Dist. Stark No. 1995CA00147, 1996

WL 132250 (March 4, 1996).

       {¶17} Additionally, we reasoned that Civil Rule 41(A)(1) is “clearly inapplicable” to

a dependency, neglect, or abuse case in juvenile court because another procedure is

specifically provided by the Juvenile Rules.

       {¶18} Civil Rule 1(C) provides the Rules of Civil Procedure shall not apply to

special statutory proceedings to the extent they would, by their nature, be clearly

inapplicable.   Proceedings in the juvenile court are special statutory proceedings.

Therefore, the Rules of Civil Procedure apply, except to the extent they would be clearly

inapplicable. State ex rel. Fowler v. Smith, 68 Ohio St.3d 357, 1994-Ohio-302, 626

N.E.2d 950; In re H.W., 114 Ohio St.3d 65, 2007-Ohio-2879, 868 N.E.2d 261.

       {¶19} Proceedings for children alleged to be abused, neglected, or dependent in

the juvenile courts are governed by the Rules of Juvenile Procedure. Ohio’s Juvenile

Rules were fashioned to ensure a uniform procedure for Ohio’s juvenile courts. Linger v.

Weiss, 57 Ohio St.2d 97, 386 N.E.2d 1354 (1979). “It is well understood that the

substantive and procedural rules that are applicable in the unique context of juvenile court

proceedings are quite different from those applicable during criminal or civil proceedings

in courts of general jurisdiction.” In re C.S., 115 Ohio St.3d 267, 2007-Ohio-4919, 874

N.E.2d 1177.
Morrow County, Case No. 2022CA0012                                                      7


      {¶20} The Ohio Juvenile Rules do not provide for the voluntary dismissal of an

abuse, neglect, or dependency complaint.        Rather, Juvenile Rule 22 provides that

proceedings in a juvenile court may be dismissed with the approval of the court (“a party

may move to dismiss the complaint”).

      {¶21} Since the juvenile rules specifically require approval from the court prior to

a dismissal, this procedure supersedes the voluntary dismissal provision of Civil Rule

41(A)(1)(a). See State ex rel. Fowler v. Smith, 68 Ohio St.3d 357, 1994-Ohio-302, 626

N.E.2d 950. Accordingly, the juvenile court retained jurisdiction over this proceeding to

issue the August 25, 2022 judgment entry.

      {¶22} Based on the foregoing, appellant’s assignment of error is overruled.

      {¶23} The August 25, 2022 judgment entry of the Morrow County Court of

Common Pleas, Juvenile Division, is affirmed.


By Gwin, P.J.,

Hoffman, J., and

Delaney, J., concur